DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,17,19,21,22,23,25,26,29, and 30 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH10151643 (cited on the IDS filed 2/11/19 and the copy of the Written Opinion of the ISA filed 2/11/19; English machine translation filed herewith).  
 	In regard to claims 16,17,19,21,22,23, and 26, JPH10151643 teaches the claimed process as evidenced at paragraphs 0027-0037 and 0044; and figs 1,2,4,5,7, and 8.
  		Label 2 constitutes the claimed hologram film composite.
 		Hologram 4 constitutes the claimed photopolymer layer with at least one volume hologram.
 		Base sheet 3 constitutes the claimed substrate layer.
 		Protective layer 5 constitutes the claimed protective layer.

 	In regard to claim 29, JPH10151643 teaches the claimed moulded body as evidenced at figs 5 and 8.  
 	In regard to claim 30, JPH10151643 teaches the claimed method as evidenced by the manufactured card shown at figs 5 and 8.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18,20,24, and 27-28 remain rejected under 35 U.S.C. 103 as being unpatentable over JPH10151643.  The above teachings of JPH10151643 are incorporated hereinafter.  In regard to claim 18, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since lacquer is well-known as a protective material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use lacquer at the protective film of JPH10151643 in order to form diverse products.  In regard to claim 20, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since it is well-known to use integrally combined layer because of its strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrally combine the base sheet/substrate and protective layer of JPH10151643 in order to strengthen the composite.  In regard to claim 24, volume .

Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.
 	Applicant argues JPH10151643 does not teach the outermost layer of the hologram film composite on the side of the hologram film composite coming into contact with the molten polymer that essentially contains the same polymer base materials as the molten thermoplastic polymer.  This argument is misplaced since JPH10151643 clearly teaches the materials of both the base sheet 3, which is the outermost layer of 

Para. 0034
Here, the material of the base sheet 3, the reflective thin film 4, the printing layer 6, the protective layer 7 and the resin 14 used for the card constituting the label 2 and the method of forming the label 2 will be described. [1] Base Sheet 3 The base sheet 3 is a film sheet or the like that is rich in ductility such that the reflective thin film 4 is smoothly inserted into the resin without being damaged during resin injection molding, and on which a hologram pattern 5 having fine irregularities can be formed. When the print layer 6 is provided, a material having printability is naturally used. For example, a resin film or sheet obtained by extruding a material such as a polyolefin resin such as polyethylene or unstretched polypropylene, a polyester resin, a polycarbonate resin, a polyvinyl alcohol resin, a polyvinyl chloride resin, an ABS resin, or the like, a calender roll molding method, or the like. Further, a composite sheet made of these materials is used. The thickness is preferably in the range of about 10 to 200 μm in consideration of printability.
 
Para. 0036
[4] Resin 14 Resin 14 is a general-purpose polystyrene resin, impact-resistant polystyrene resin, acrylonitrile styrene resin, ABS resin, acrylic resin, polyethylene resin, polypropylene resin, polyamide resin, polyacetal resin, polycarbonate resin, polyvinyl chloride. Thermoplastic resins such as resin, modified PPO resin, polyethylene terephthalate resin, polybutylene terephthalate resin, and polyphenylene sulphate resin, alloy resins obtained by compounding these materials, or reinforced resins obtained by adding glass fibers to them are used. .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents teach the state of the art: JP2008170852; KR2012065811;JP2121025;JP10151643;JP10086176; AND JP05112351.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744